Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7 and 23 allowed.

Response to Arguments
Applicant's arguments filed 12/8/2020 have been fully considered but they are not persuasive. 
2.	Applicant argues that the prior art Anantharaman in view of Balfanz does not disclose “sending a secondary confirmation including parameters associated with receiving the fingerprint entry on the first communication device, the parameters including at least a location of the first communication device”, as recited in independent claims.
Examiner is not persuaded. In response to Applicants arguments, the Examiner respectfully disagrees with the applicant and would like to show that Anantharaman in view of Balfanz discloses sending a secondary confirmation including parameters associated with receiving the fingerprint entry on the first communication device, the parameters including at least a location of the first communication device. The Examiner points out that Yeung discloses the securing device includes a location-limited channel transmitter that is usable to send pre-authentication information to a potential member (Paragraph 8). Examiner asserts that the securing device includes a location-limited 
As such the Examiner maintains the rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 12-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Anantharaman (US Patent 9,160,743) in view of Balfanz (US Patent Pub. 20040054899).

As per claims 9 and 17:  Anantharaman discloses a method of modifying permission settings that control access to one or more network-based resources on a first communication device, the method comprising (see abstract):
operating the first communication device using permission settings associated with a first user profile (Col 22, lines 30-33; wherein the first user profile comprises data that at least indicates an operation and a permission associated with the operation);
receiving a fingerprint entry on the first communication device (See abstract; Col 22, lines 45-50; The indication of the access request comprises biometric data; Col 2, lines 4-6; although examples refer to fingerprint and voice biometric data, other types of biometric data can be utilized, such as retinal recognitions); 
identifying the fingerprint entry as associated with a second user profile, wherein the second user profile includes authorization to modify the permission settings for the one or more network-based resources (Col 22, lines 51-63; determining whether the biometric data of the configuration request is associated with a second user profile, the second user profile having a user permission indicating that the user is permitted to configure an electronic device); and
identifying the fingerprint entry as associated with the second user (Col 22, lines 51-63; in response to determining that the biometric data of the configuration request is not associated with the second user profile, denying the configuration request).
Anantharaman does not specifically disclose sending a secondary confirmation including parameters associated with receiving the fingerprint entry on the first 
Balfanz discloses the securing device 200 can include a biometric input 208, such as a fingerprint sensor, or any one or more other known or future developed biometric devices. In various embodiments, the biometric input 208 generates biometric identification that can be used to protect sensitive data stored in the securing device 200 and/or as an input analogous to a secure "button." The biometric information can be used to generate keys that are used in group communication and/or to encrypt and/or secure data in the memory 300 (Paragraph 59). Balfanz further discloses sending a secondary confirmation including parameters associated with receiving the fingerprint entry on the first communication device, the parameters including at least a location of the first communication device (Paragraph 8; the securing device includes a location-limited channel transmitter that is usable to send pre-authentication information to a potential member).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Anantharaman and Balfanz in it’s entirety, to modify the technique of Anantharaman for a device configured to connect two networks, such as a LAN to a wide area network (WAN) by adopting Balfanz's teaching for authentication information being generated for a group where members within a group are able to communicate with each other. The motivation would have been to modifying 
As per claims 10 and 18:  Anantharaman in view of Balfanz discloses the communication system of claim 9, wherein the first communication device is configured to join to a talkgroup of a second communication device associated with the second user profile (Col 9, lines 34-40; user profiles can be assigned to a group).
As per claim 12:  Anantharaman in view of Balfanz discloses the communication system of claim 9, wherein the first communication device is configured to display the inaccessible item in a different style than an accessible item, and to receive the fingerprint entry directly on the inaccessible item (See Balfanz, Paragraph 40; the cellular phone may be modified to include an interface such that another controller device may be used to control the securing device 200 integrated into the cellular phone).
As per claim 13:  Anantharaman in view of Balfanz The communication system of claim 9, the communication system comprising: a second communication device configured to 
receive a selection of an item on a second graphical user interface associated with the second user profile prior to receiving the fingerprint entry on the first communication device, the item linking to one of the one or more network-based resources; and (See abstract; Col 22, lines 45-50; The indication of the access request comprises biometric data; Col 2, lines 4-6; although examples refer to fingerprint and voice biometric data, other types of biometric data can be utilized, such as retinal recognitions); and
Col 22, lines 51-63; determining whether the biometric data of the configuration request is associated with a second user profile, the second user profile having a user permission indicating that the user is permitted to configure an electronic device).
As per claim 14:  Anantharaman in view of Balfanz discloses the communication system of claim 9, wherein the first communication device is configured to receive an authorization to access the one or more network-based resources via a second communication device using direct communication between the first communication device and the second communication device (Col 22, lines 30-33; wherein the first user profile comprises data that at least indicates an operation and a permission associated with the operation).
As per claim 15:  Anantharaman in view of Balfanz discloses the communication system of claim 9, wherein the first communication device is configured to receive an authorization to access the one or more network-based resources via a second communication device using direct communication between the first communication device and the second communication device. (Col 22, lines 51-63; determining whether the biometric data of the configuration request is associated with a second user profile, the second user profile having a user permission indicating that the user is permitted to configure an electronic device).
As per claims 16:  Anantharaman in view of Balfanz discloses the method of claim 1, the method further comprising: sending a secondary confirmation including parameters associated with receiving the fingerprint entry on the first communication device, Col 22, lines 51-63; determining whether the biometric data of the configuration request is associated with a second user profile, the second user profile having a user permission indicating that the user is permitted to configure an electronic device); and wherein modifying the permission settings for the one or more network based resources includes changing the permission settings when the fingerprint entry is identified as associated with the second user profile and when the secondary confirmation is confirmed (Col 22, lines 51-63; in response to determining that the biometric data of the configuration request is not associated with the second user profile, denying the configuration request).
As per claim 19:  Anantharaman in view of Balfanz discloses the communication system of claim 17, wherein the wireless communication network is a wide area network (Col 20, lines 46; wide area network (WAN)).
As per claim 21:  Anantharaman in view of Balfanz discloses the communication system of claim 9, wherein the first communication device is configured to modify the permission settings of the first communication device for the one or more network-based resources by making the inaccessible item available for access on the first communication device (See Balfanz, Paragraph 40; the cellular phone may be modified to include an interface such that another controller device may be used to control the securing device 200 integrated into the cellular phone).

20 is rejected under 35 U.S.C. 103 as being unpatentable over Anantharaman (US Patent 9,160,743) in view of Balfanz (US Patent Pub. 20040054899) and in view of Delaney (US Patent 7508840).

As per claim 20:  Anantharaman in view of Balfanz discloses the communication system of claim 17, operating the first communication device using permission settings associated with a first user profile (Col 22, lines 30-33; wherein the first user profile comprises data that at least indicates an operation and a permission associated with the operation).
Anantharaman in view of Balfanz does not specifically disclose wherein the wireless communication network is an incident area network.
Delaney discloses an ad hoc emergency interoperability communication network is established by providing universal temporary incident area network modules that communicate with each other on an open network, with the network being established when vehicles containing the temporary incident area network modules are within range of each other (Col 2, lines 35-44).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Anantharaman, Balfanz and Delaney in it’s entirety, to modify the technique of Anantharaman for a device configured to connect two networks, such as a LAN to a wide area network (WAN) by adopting Delaney's teaching for an incident area network (IAN) is deployed for at least the reason of connecting the local devices to one another. The motivation would have been to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY D BROWN/Primary Examiner, Art Unit 2433